 

Case 1:19-cv-05523-SDG Document? Filed 01/24/20 Page 1 of 1

AFFIDAVIT OF SERVICE

State of Georgia County of
Case Number: 1:19-CV-05523-ODE

Plaintiff:

Berkeley ventures Ii LLC

VS.

Defendant:

Sionic Mobile Corporation Ronald D Herman

For:
Bryan Busch
Busch, Slipakoff, Mills and Slomka LLC

Received by Ancillary Legal Corporation on the 8th day of January, 2020 at 3:55 pm to be served on Sionic
Mobile Corporation, 1230 Peachtree Street, Ste 3700, Atlanta, GA 30309.

|, Wiley Dean Handley, being duly sworn, depose and say that on the 9th day of January, 2020 at 3:20 pm,
I:

served Sionic Mobile Corporation by delivering a true copy of the Summons in a Civil Action, Civil
Cover Sheet, Verified Complaint for Damages, Exhibits A through M to: Ronald Herman as CEO/
Authorized to Accept for Sionic Mobile Corporation, at the address of: 1230 Peachtree Street, Ste
3700, Atlanta, GA 30309, .

Additional Information pertaining to this Service:
1/9/2020 3:20 pm Service at 1230 Peachtree Street, Ste 3700, Atlanta, GA 30309,

Ronald Herman, CEO, white male, height ~6’2", 180 Ibs, ~45-55 years of age.

am an agent of Ancillary Legal Corporation and am competent in ail respects to testify regarding the
matters set forth herein. | have personal knowledge of the facts stated herein and know them to be true.
have no interest in the outcome of this action and am not related to any of the parties. | am 18 or more

years of age and am authorized to serve process.

 

 
 

 

 

Wiley Dean Handley
Subscribed and Sworn to belpre on the (Lf Process Server
day of _ ica eA/S , 226 by the affiant
who is p a, khown to me. Ancillary Legal C i
2900 Chambiee Tucker Road
OS Mt fll Building 13
NOTARY PUBLIC Atlanta, GA 30341

(404) 459-8006

Our Job Serial Number: ANC-2020000109

 

ROSS BRIAN PHELAN
NOTA RY PUBLIC. wight © 1992-2920 Database Services, Inc. - Process Server's Toolbox V8.1e
Waiton County
State of Georgia
My Comm. Expires August 23, 2022

 

 
